Case 21-10474-MFW      Doc 313-1    Filed 04/22/21    Page 1 of 54




                          EXHIBIT A

  Master Declaration - La Cantera Master Covenants and Easements
Case 21-10474-MFW   Doc 313-1   Filed 04/22/21   Page 2 of 54
Case 21-10474-MFW   Doc 313-1   Filed 04/22/21   Page 3 of 54
Case 21-10474-MFW   Doc 313-1   Filed 04/22/21   Page 4 of 54
Case 21-10474-MFW   Doc 313-1   Filed 04/22/21   Page 5 of 54
Case 21-10474-MFW   Doc 313-1   Filed 04/22/21   Page 6 of 54
Case 21-10474-MFW   Doc 313-1   Filed 04/22/21   Page 7 of 54
Case 21-10474-MFW   Doc 313-1   Filed 04/22/21   Page 8 of 54
Case 21-10474-MFW   Doc 313-1   Filed 04/22/21   Page 9 of 54
Case 21-10474-MFW   Doc 313-1   Filed 04/22/21   Page 10 of 54
Case 21-10474-MFW   Doc 313-1   Filed 04/22/21   Page 11 of 54
Case 21-10474-MFW   Doc 313-1   Filed 04/22/21   Page 12 of 54
Case 21-10474-MFW   Doc 313-1   Filed 04/22/21   Page 13 of 54
Case 21-10474-MFW   Doc 313-1   Filed 04/22/21   Page 14 of 54
Case 21-10474-MFW   Doc 313-1   Filed 04/22/21   Page 15 of 54
Case 21-10474-MFW   Doc 313-1   Filed 04/22/21   Page 16 of 54
Case 21-10474-MFW   Doc 313-1   Filed 04/22/21   Page 17 of 54
Case 21-10474-MFW   Doc 313-1   Filed 04/22/21   Page 18 of 54
Case 21-10474-MFW   Doc 313-1   Filed 04/22/21   Page 19 of 54
Case 21-10474-MFW   Doc 313-1   Filed 04/22/21   Page 20 of 54
Case 21-10474-MFW   Doc 313-1   Filed 04/22/21   Page 21 of 54
Case 21-10474-MFW   Doc 313-1   Filed 04/22/21   Page 22 of 54
Case 21-10474-MFW   Doc 313-1   Filed 04/22/21   Page 23 of 54
Case 21-10474-MFW   Doc 313-1   Filed 04/22/21   Page 24 of 54
Case 21-10474-MFW   Doc 313-1   Filed 04/22/21   Page 25 of 54
Case 21-10474-MFW   Doc 313-1   Filed 04/22/21   Page 26 of 54
Case 21-10474-MFW   Doc 313-1   Filed 04/22/21   Page 27 of 54
Case 21-10474-MFW   Doc 313-1   Filed 04/22/21   Page 28 of 54
Case 21-10474-MFW   Doc 313-1   Filed 04/22/21   Page 29 of 54
Case 21-10474-MFW   Doc 313-1   Filed 04/22/21   Page 30 of 54
Case 21-10474-MFW   Doc 313-1   Filed 04/22/21   Page 31 of 54
Case 21-10474-MFW   Doc 313-1   Filed 04/22/21   Page 32 of 54
Case 21-10474-MFW   Doc 313-1   Filed 04/22/21   Page 33 of 54
Case 21-10474-MFW   Doc 313-1   Filed 04/22/21   Page 34 of 54
Case 21-10474-MFW   Doc 313-1   Filed 04/22/21   Page 35 of 54
Case 21-10474-MFW   Doc 313-1   Filed 04/22/21   Page 36 of 54
Case 21-10474-MFW   Doc 313-1   Filed 04/22/21   Page 37 of 54
Case 21-10474-MFW   Doc 313-1   Filed 04/22/21   Page 38 of 54
Case 21-10474-MFW   Doc 313-1   Filed 04/22/21   Page 39 of 54
Case 21-10474-MFW   Doc 313-1   Filed 04/22/21   Page 40 of 54
Case 21-10474-MFW   Doc 313-1   Filed 04/22/21   Page 41 of 54
Case 21-10474-MFW   Doc 313-1   Filed 04/22/21   Page 42 of 54
Case 21-10474-MFW   Doc 313-1   Filed 04/22/21   Page 43 of 54
Case 21-10474-MFW   Doc 313-1   Filed 04/22/21   Page 44 of 54
Case 21-10474-MFW   Doc 313-1   Filed 04/22/21   Page 45 of 54
Case 21-10474-MFW   Doc 313-1   Filed 04/22/21   Page 46 of 54
Case 21-10474-MFW   Doc 313-1   Filed 04/22/21   Page 47 of 54
Case 21-10474-MFW   Doc 313-1   Filed 04/22/21   Page 48 of 54
Case 21-10474-MFW   Doc 313-1   Filed 04/22/21   Page 49 of 54
Case 21-10474-MFW   Doc 313-1   Filed 04/22/21   Page 50 of 54
Case 21-10474-MFW   Doc 313-1   Filed 04/22/21   Page 51 of 54
Case 21-10474-MFW   Doc 313-1   Filed 04/22/21   Page 52 of 54
Case 21-10474-MFW   Doc 313-1   Filed 04/22/21   Page 53 of 54
Case 21-10474-MFW   Doc 313-1   Filed 04/22/21   Page 54 of 54
